arthur i appleton jr petitioner and the government of the united_states virgin islands intervenor v commissioner of internal revenue respondent docket no filed date p a u s citizen was a permanent resident of the u s virgin islands during and p timely filed form_1040 u s individual_income_tax_return for each year as a territorial tax_return with the u s virgin islands bureau of internal revenue vibir pursuant to sec_932 claiming he qualified for the gross_income tax exclusion pro- vided by sec_932 p did not file a federal tax_return for or or pay income_tax to the internal_revenue_service more than three years after p filed his tax returns r mailed p a notice_of_deficiency determining income_tax deficiencies and penalties for and r asserts that because the u s virgin islands is a sepa- rate taxing jurisdiction the form sec_1040 p filed with the vibir are not properly filed federal tax returns and because p’s federal tax filing obligations were unmet r posits that the sec_6501 three-year period of limitations never commenced p replies that the form sec_1040 filed with the vibir met his federal tax filing obligations and commenced the sec_6501 period of limitations because they were returns as defined by 82_tc_766 aff ’d 793_f2d_139 6th cir and they were filed with the vibir as directed by sec_6091 the regulations promulgated thereunder and r’s filing instruc- tions consequently p asserts in a motion for summary judg- ment that r’s notice_of_deficiency is time barred held form sec_1040 p filed with the vibir for and met p’s verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v appleton jamie united_states tax_court reports federal tax filing obligations held further the period of limitations commenced when p filed his returns with the vibir and the period of limitations expired before r’s mailing of the notice_of_deficiency held further p’s motion for summary_judgment will be granted randall p andreozzi edward doyle fickess ryan m murphy teia m bui and michael j tedesco for peti- tioner vincent f frazer barry j hart gene c schaerr tamika m archer and christopher m bruno for intervenor ladd christman brown jr justin l campolieta ran- dall l eager jr brian j bilheimer edward j laubach jr james g hartford and jacob russin for respondent opinion jacobs judge this case is before the court on petitioner’s motion for summary_judgment filed pursuant to rule the specific question to be decided is whether the sec_6501 period of limitations on assessment and collection expired before the date respondent mailed petitioner the notice_of_deficiency for the reasons set forth infra we will grant petitioner’s motion all section references are to the internal_revenue_code code in effect for the years at issue unless otherwise indicated and all rule references are to the tax_court rules_of_practice and procedure at the time petitioner filed his petition he resided in the u s virgin islands virgin islands background petitioner is a u s citizen he was a permanent resident of the virgin islands during the years at issue ie and he claims that for each of those years he briefs amici curiae were filed by richard c stark robert a katcher and saul mezei as attorneys for bingham mccutchen llp and by mar- jorie rawls roberts as attorney for marjorie rawls roberts p c the parties have stipulated that petitioner was a bona_fide_resident of the virgin islands within the meaning of sec_932 and a permanent resident of the virgin islands as that term was used in the instructions to form_1040 u s individual_income_tax_return for the years at issue both terms are discussed more fully infra the parties have also stipulated that as applied in this case the term permanent resident of the virgin verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v appleton jamie appleton v commissioner was entitled to income_tax benefits afforded under the virgin islands industrial development program edp currently codified at v i code ann tit secs supp through his interest in a purported virgin islands partnership petitioner filed a territorial income_tax return with the virgin islands bureau of internal revenue vibir for each of the years at issue pursuant to sec_932 petitioner filed hi sec_2002 return on date his return on date and his return on date asserting that his filing with the vibir and paying tax to the virgin islands satisfied his federal tax filing and pay- ment requirements pursuant to sec_932 petitioner did not file federal_income_tax returns with or pay income_tax to the internal_revenue_service irs the irs received copies of petitioner’ sec_2002 and returns from the vibir and both the vibir and the irs examined petitioner’s territorial income_tax returns the vibir proposed no adjustments but the irs did deter- mining that petitioner did not qualify for the sec_932 gross_income exclusion treating petitioner as a nonfiler on date respondent mailed petitioner a notice_of_deficiency in which he determined the following deficiencies in federal_income_tax and additions to tax islands is synonymous and interchangeable with the term bona_fide resi- dent of the virgin islands to encourage investment in the virgin islands companies participating in the edp can receive substantial benefits including a exemption on local_income_taxes a exemption on the taxation of dividends and a exemption on gross_receipts taxes see 135_tc_222 the virgin islands uses the same income_tax return form ie form_1040 that is used by the united_states the vibir forwarded copies of the first two pages of form_1040 schedule c profit or loss from busi- ness schedule c-ez net profit from business form_w-2 wage and tax statement and form w-2vi u s virgin islands wage and tax state- ment to the irs the record contains an irs account transcript which states that the irs received petitioner’s income_tax return on date and that an examination of that return commenced on date the record does not reveal the dates on which the irs received copies of petitioner’ sec_2002 and income_tax returns nor does the record reveal the date the irs commenced examining petitioner’ sec_2002 and income_tax returns verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v appleton jamie united_states tax_court reports additions to tax_year deficiency sec_6651 sec_6651 dollar_figure big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6654 dollar_figure dollar_figure dollar_figure attached to the notice_of_deficiency was a form 4549-a income_tax discrepancy adjustments which set forth the basis for the income_tax deficiencies and additions to tax at issue herein you do not however qualify for the gross_income exclusion under sec_932 of the internal_revenue_code i r c for any of those tax- able years during each of the taxable_year sec_2002 and you actively participated in an arrangement that lacks economic purpose and economic_substance that was created to improperly claim a credit against your income_tax liabilities in a scheme similar to those sic described in notice_2004_45 meritless position based on sec_932 and sec_934 resulting in your failure to properly report and identify the source of each item_of_income shown on the return of income_tax you filed with the usvi for each of those years in the irs issued notice_2004_45 2004_2_cb_33 in which it stated that it intended to challenge highly questionable and in most cases meritless positions of certain u s citizens who claimed to be residents of the virgin islands in order to avoid u s taxation by claiming substantial tax benefits arising from the tax policies enacted by the government of the virgin islands including the income_tax reduction referenced supra note see huff v commissioner t c pincite notice_2004_45 c b pincite states that the highly questionable positions being challenged are promoted to taxpayers in a variety of forms however they are frequently promoted in the following manner promoters typically approach a taxpayer taxpayer living and working in the united_states and advise taxpayer to i purport to become a usvi resident by establishing certain contacts with the usvi ii pur- port to terminate his or her existing employment relationship with his or her employer employer and iii purport to become a partner of a virgin islands limited_liability partnership v i llp that is treated as a partnership for u s tax purposes v i llp then purports to enter into a contract with employer to provide employer with substantially the same services that were provided by taxpayer prior to the creation of this arrangement typically after entering into the arrangement tax- payer continues to provide substantially the same services for employer that he or she provided before entering into the arrangement but tax- payer is nominally a partner of v i llp instead of an employee of em- ployer verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v appleton jamie appleton v commissioner petitioner timely filed his petition with this court on date petitioner contends that the code and the regula- tions promulgated thereunder by the secretary as well as the irs’ instructions and tax forms required him to file his tax returns for the years at issue with the vibir petitioner maintains such filing constitutes a federal tax_return filing on the other hand respondent posits that although peti- tioner timely filed income_tax returns with the vibir those returns were virgin islands territorial returns not federal_income_tax returns on date petitioner filed the instant motion for summary_judgment in which he asserts that because the notice_of_deficiency was mailed more than three years after he had filed hi sec_2002 and returns with the vibir the sec_6501 period of limitations bars the assessment of tax by respondent for the years at issue on date intervenor filed a motion for summary_judgment which was amended on date which also asserts that respondent’s notice_of_deficiency was time barred and hence invalid a hearing on petitioner’s motion was held on date under this arrangement employer makes payments to v i llp for tax- payer’s services and no longer treats the payments as wages paid to tax- payer subject_to the withholding and payment of employment_taxes and reporting on taxpayer’s form_w-2 v i llp in turn makes payments to taxpayer for his or her services to employer v i llp typically treats these payments for tax_accounting purposes either as guaranteed pay- ments for services or as distributions of taxpayer’s allocable share of partnership income under this arrangement the promoter may be a general_partner in v i llp and may retain a percentage of the fees re- ceived from employer because petitioner’s mailing address was outside the united_states his mailing address was in the virgin islands the deadline to file his petition was date ie days after the mailing of the notice of defi- ciency see sec_6213 the bar of the period of limitations is an affirmative defense and must be specifically pleaded and proven by the party raising this defense rule sec_39 sec_142 101_tc_374 aff ’d without published opinion 40_f3d_385 5th cir daniels v commissioner tcmemo_2012_355 respondent acknowledges that petitioner has prop- erly pleaded the statute_of_limitations defense verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v appleton jamie united_states tax_court reports i summary_judgment discussion summary_judgment is appropriate if the pleadings and other materials show that there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff ’d 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and the court views all fac- tual materials and inferences in the light most favorable to the nonmoving party 85_tc_812 rule d provides that where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but rather must set forth specific facts by affidavits or otherwise showing that there is a genuine issue for trial all parties agree that for purposes of deciding petitioner’s motion for summary_judgment but for the running of the period of limitations there would be a deficiency in petitioner’s income_tax with respect to each of the years at issue ii the virgin islands the virgin islands is an insular area of the united_states it is classified as an unincorporated territory by u s c sec a and is not part of one of the states or the district of columbia it is generally not a part of the united_states for tax purposes see sec_7701 congress established the mirror_tax system as the tax law of the virgin islands in act of date ch sec_1 stat pincite codified as amended pincite u s c sec_1397 see 820_f2d_618 3d cir under the mirror_tax system the virgin islands uses the code with virgin islands effectively sub- stituted for united_states and vice versa see danbury inc f 2d pincite originally corporations and u s citi- zens residing in the virgin islands who received both u s and virgin islands source income were required to file returns and pay taxes to both jurisdictions verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v appleton jamie appleton v commissioner in congress modified the administration of the mirror_tax system and established the inhabitant rule by enacting the revised organic act of the virgin islands roa ch sec_28 sec_68 stat pincite roa sec_28 provided that corporations and individuals whose permanent residence is in the virgin islands satisfied their u s income_tax obliga- tions by paying their tax on income derived from all sources both within and outside the virgin islands into the treasury of the virgin islands the roa also provided that any taxes levied by congress on the inhabitants of the virgin islands would be covered into ie paid to the virgin islands treasury id in congress repealed the inhabitant rule by enacting the tax_reform_act_of_1986 tra pub_l_no sec_1274 stat pincite and amended in as part of the tra congress enacted a new sec_932 which coordi- nates u s and virgin islands income taxes for individuals who are bona_fide residents of the virgin islands sec_932 coordination of united_states and virgin islands income taxes c treatment of virgin islands residents - application of subsection -this subsection shall apply to an individual for the taxable_year if- a such individual is a bona_fide_resident of the virgin islands at the close of the taxable_year or sec_7651 of the internal_revenue_code of implemented the inhabitant rule by providing that f or purposes of this title sec_28 of the revised organic act of the virgin islands shall be effective as if such section had been enacted subsequent to the enactment of this title see huff v commissioner t c pincite for a discussion of the his- tory of taxation in the virgin islands and the mirror_tax system which governs virgin islands taxation while congress enacted sec_932 to protect individuals from reverting to the old dual_filing requirement rule no similar law was enacted with respect to corporations consequently corporations have a dual_filing re- quirement and must file separate tax returns with the united_states as well as the virgin islands see 78_f3d_1355 9th cir aff ’g in part rev’g in part 98_tc_203 see 715_f3d_455 3d cir for an analysis of whether a taxpayer’s claimed residency in the virgin islands is bona_fide the american_jobs_creation_act_of_2004 pub_l_no sec continued verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v appleton jamie united_states tax_court reports b such individual files a joint_return for the taxable_year with an individual described in subparagraph a filing requirement -each individual to whom this subsection applies for the taxable_year shall file an income_tax return for the tax- able year with the virgin islands extent of income_tax_liability -in the case of an individual to whom this subsection applies in a taxable_year for purposes of so much of this title other than this section and sec_7654 as relates to the taxes imposed by this chapter the virgin islands shall be treated as including the united_states residents of the virgin islands -in the case of an indi- vidual- a who is a bona_fide_resident of the virgin islands at the close of the taxable_year b who on his return of income_tax to the virgin islands reports income from all sources and identifies the source of each item shown on such return and c who fully pays his tax_liability referred to in sec_934 to the virgin islands with respect to such income for purposes of calculating income_tax_liability to the united_states gross_income shall not include any amount included in gross_income on such return and allocable deductions and credits shall not be taken into account if a bona_fide_resident of the virgin islands does not meet the provisions of sec_932 and is compelled to file a federal tax_return any_tax collected by the irs must be cov- ered over to the virgin islands u s c sec thus any_tax collected in this matter by the united_states would be covered over to the government of the virgin islands c stat pincite amended sec_932 replacing at the close of the taxable_year with during the entire taxable_year effective for tax years ending after date as respondent concedes petitioner was a bona_fide_resident of the virgin islands for all years at issue this change does not affect our decision u s citizens or residents other than those who are bona_fide resi- dents of the virgin islands who have income derived from sources within the virgin islands or effectively connected to a virgin islands trade_or_business are explicitly required to file returns with both the united_states and the virgin islands sec_932 sec_932 is not included in the mirror code and is not an element of the virgin islands territorial tax system see s rept no pincite u s c c a n at the date hearing the court queried respective counsel for respondent and intervenor as to why their clients took opposing posi- tions in this matter even though all funds collected by the irs would be verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v appleton jamie appleton v commissioner iii federal tax filing_requirements as a u s citizen petitioner is subject_to federal reporting requirements and taxation on his worldwide income as set forth in the code see eg 265_us_47 135_tc_222 sev- eral sections of the code govern an individual’s filing require- ments sec_6012 provides that every individual having for the taxable_year gross_income which equals or exceeds the exemption_amount with certain exceptions not applicable in this matter shall file an income_tax return thus there exists a choreographed interplay between sec_6012 and sec_932 of the code which together with mirror code sec_6012 governs the tax filing respon- sibilities of individuals having income equal to or in excess of the exemption_amount although an individual having for the taxable_year gross_income which equals or exceeds the exemption_amount must file a federal tax_return sec_932 directs bona_fide residents of the virgin islands to file income_tax returns with the virgin islands through the vibir and sec_932 flush language exempts both u s source income and virgin islands source income from u s taxation if all of the require- ments of sec_932 are met but if any requirement of sec_932 is not satisfied then the individual falls back into the federal tax reporting and payment system because his her income would no longer be excluded for pur- poses of calculating his her u s tax_liability respondent contends that petitioner did not satisfy all of the require- ments of sec_932 and hence he was required to file covered over to the virgin islands respondent’s counsel stated that the irs has a duty to protect the entire federal taxing system by promoting fair tax_administration and that every dollar involved in an abusive trans- action or scheme should be taxed counsel for intervenor stated that the virgin islands is involved in this matter because we want the jobs and the irs’s position is a job killer additionally intervenor’s counsel stated that we are concerned about our own residents and if the virgin islands accepted the irs’ position virgin islands residents after paying taxes to the vibir would always be uncertain as to whether they reached a final- ity with their government verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v appleton jamie united_states tax_court reports federal tax returns pursuant to sec_6012 for each of the years at issue for purposes of deciding petitioner’s motion applying the principle that any inference to be drawn must be viewed in a light most favorable to the nonmoving party 78_tc_412 we assume petitioner does not meet all of the requirements of sec_932 and accordingly has fallen back into the federal reporting and payment system specifically we assume that petitioner does not meet the requirements of sec_932 that he did not report income from all sources and identify the source of each item shown on his tax returns and sec_932 that he did not fully pay his tax_liabilities to the virgin islands with respect to his income we therefore begin our task of deciding petitioner’s motion by turning to sec_7654 which provides that the secretary shall prescribe such regulations as may be necessary to carry out the provi- sions of sec_932 including prescribing the information which individuals to whom sec_932 applies must furnish to the secretary the secretary did not however promulgate regulations for the years at issue consequently we turn to other sections of the code as well as regulations and instruc- tions published by the irs for guidance as to the place where petitioner must file his tax returns for the years at issue sec_6091 generally governs the place where u s tax- payers are required to file their tax returns sec_6091 flush language provides that citizens of the united_states whose principal_place_of_abode is outside the united_states shall file their tax returns at the residual u s tax_liability was emphasized by the amend- ment to the tra in the technical_and_miscellaneous_revenue_act_of_1988 tamra pub_l_no sec_1012 sec_102 stat pincite sec_932 originally provided that an individual affected by subsec c shall file his income_tax return for the taxable_year with the virgin is- lands this was changed in to shall file an income_tax return this change was made to make it clear that individuals who do not comply with all requirements for u s tax exemption will have to file a u s re- turn s rept no supra pincite u s c c a n pincite- as noted elsewhere in this opinion respondent concedes that peti- tioner meets the requirement of sec_932 ie that petitioner was a bona_fide_resident of the virgin islands during the years at issue verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v appleton jamie appleton v commissioner such place as the secretary may by regulations designate pursuant to the authority granted him by the statute the secretary promulgated sec_1_6091-1 income_tax regs which provides that in general whenever an income_tax return is required to be filed and the place for filing the return is not provided by the code the return shall be filed at the place prescribed by the regulations during the years at issue sec_1_6091-3 income_tax regs provided that income_tax returns of an individual cit- izen of a possession_of_the_united_states whether or not a citizen_of_the_united_states who has no legal residence or principal_place_of_business in any internal_revenue_district in the united_states shall be filed with the director of internal operations internal_revenue_service washington dc or the district_director or the director of the service_center depending on the appropriate officer des- ignated on the return form or in the instructions issued with respect to the form as mentioned supra note virgin islands taxpayers file their tax returns on the same form_1040 that u s taxpayers use when they file their federal tax returns the instructions to form_1040 for and provide specific filing instructions under the heading where do you file for each year the instructions state that all apo fpo addresses american samoa nonpermanent residents of guam or the virgin islands puerto rico or if excluding income under sec_933 dual-status aliens a for- eign country u s citizens and those filing form_2555 ez or shall use the address of internal_revenue_service center philadelphia pa usa in a footnote the instructions state that permanent resi- dents of guam should use the address of the guam depart- ment of revenue and taxation continuing the footnote states that permanent residents of the virgin islands should the term individual citizen of a possession_of_the_united_states is not defined in the regulations however as noted supra note the parties have stipulated that petitioner is both a bona_fide_resident of the virgin islands within the meaning of sec_932 and a permanent resident of the virgin islands as that term is used in the instructions to form_1040 dur- ing the years at issue we thus are satisfied that during the years at issue petitioner was an individual citizen of a possession_of_the_united_states within the meaning of sec_1_6091-3 income_tax regs verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v appleton jamie united_states tax_court reports use v i bureau of internal revenue estate thomas charlotte amalie st thomas vi when filing their form_1040 individual income_tax returns iv sec_6501 period of limitations the regulations and the instructions issued by the irs regarding income_tax return filings are significant for the resolution of petitioner’s motion because the period of limita- tions on assessment commences only when a tax_return has been properly filed sec_6501 governs the period of limitations it provides except as otherwise provided in this section the amount of any_tax imposed by this title shall be assessed within years after the return was filed for purposes of this chapter the term ‘return’ means the return required to be filed by the taxpayer thus we must deter- mine whether the form sec_1040 filed by petitioner with the vibir were the returns required to be filed and if so were they properly filed unless the answers to both of these ques- tions are in the affirmative pursuant to sec_6501 tax may be assessed against petitioner at any time and peti- tioner’s motion must be denied a petitioner’s returns are required returns a return that commences the period of limitations is the return required to be filed for purposes of sec_6501 the return must include the information required by the applicable regulations or forms sec_1_6011-1 income_tax regs the code does not define what constitutes a return see 121_tc_308 vasquez j concurring 121_tc_111 however on the basis of the supreme court’s opinions in 293_us_172 and 280_us_453 we used the following four-part test in 82_tc_766 aff ’d 793_f2d_139 6th cir in determining whether a document filed qualifies as a valid it appears that when the inhabitant rule was replaced by sec_932 the irs failed to update the instructions to form_1040 and continued to use the terms permanent resident of the virgin islands and nonpermanent resident of the virgin islands despite their obsolescence verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v appleton jamie appleton v commissioner return for purposes of sec_6501 the document must contain sufficient data to calculate tax_liability the docu- ment must purport to be a return there must be an honest and reasonable attempt to satisfy the requirements of the tax law and the taxpayer must have executed the document under penalties of perjury perfect accuracy is not required for the document to constitute a return zellerbach paper co u s pincite see also 464_us_386 a document which on its face plausibly purports to be in compliance and which is signed by the taxpayer is a return despite its inaccura- cies 309_us_304 it cannot be said that the petitioner made no return of the tax imposed by the statute its return may have been incomplete in that it failed to compute a tax but this defect falls short of rendering it no return whatsoever respondent argues that the form sec_1040 petitioner filed with the vibir do not meet all of the requirements of the beard test first respondent asserts that petitioner’s form sec_1040 were inaccurate and therefore do not contain sufficient data to calculate petitioner’s tax_liability if petitioner had filed a federal_income_tax return it would have differed significantly from the forms filed with the vibir the federal_income_tax returns would instead mirror the statutory_notice_of_deficiency computations and amounts moreover respondent asserts the form sec_1040 do not purport to be returns because petitioner intended only to satisfy his virgin islands obligations not his federal filing obligations by filing the documents however respondent later acknowl- edges that i ntervenor begins its reply with the conjecture that respondent would not challenge the form sec_1040 filed by petitioner with the vibir if such returns had been filed with the irs intervenor relies on 309_us_304 holding that a tax_return does not have to be perfect to qualify as a tax_return while respondent agrees with this premise the reality is that petitioner filed no returns with the irs by this acknowledgment we believe that respondent con- cedes that the form sec_1040 petitioner filed with the vibir are returns within the meaning of sec_6501 suffi- cient to trigger the running of the period of limitations if properly filed we therefore turn our attention to whether verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v appleton jamie united_states tax_court reports the returns were properly filed for purposes of commencing the sec_6501 period of limitations b petitioner’s returns were properly filed in 281_us_245 the supreme court noted that u nder the established gen- eral rule a statute_of_limitations runs against the united_states only when they assent and upon the conditions pre- scribed the supreme court concluded that to secure the benefit of the limitation there must be meticulous compli- ance by the taxpayer with all named conditions in order to secure the benefit of the limitation id see allnut v commissioner 523_f3d_406 n 4th cir aff ’g tcmemo_2002_311 relying on pilliod lumber co we stated in 96_tc_802 to meticulously comply with the conditions for commencing the run- ning of the statute_of_limitations a taxpayer must file his return where sec_6091 or the regulations promulgated thereunder require the return to be filed thus we hold that for purposes of determining the commencement of the limitations_period when the timely_mailing_rule does not apply a return is not deemed filed until it is received by the revenue office designated to receive such return accordingly this court as well as others has held on sev- eral occasions that filing a return with the wrong irs rep- resentative does not constitute filing for purposes of com- mencing the limitations_period winnett v commissioner t c pincite see 523_f3d_406 holding that a taxpayer’s hand delivery of returns to the wrong individual does not constitute a filing o’bryan bros inc v commissi127_f2d_645 6th cir holding that mailing a return to an irs agent does not c42_bta_18 see also congelliere v commissioner tcmemo_1990_265 holding that a return incorrectly filed with a service_center rather than the district_director is disregarded for purposes of determining when the 60-day period for issuing the notice_of_deficiency for the termination year begins to run we must determine whether petitioner by filing his returns with the vibir meticulously complied with the conditions for commencing the period of limitations in so doing we must determine whether the vibir was the correct verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v appleton jamie appleton v commissioner revenue office designated by the secretary and the irs to receive petitioner’s returns for the reasons set forth infra we hold that it was the secretary using the authority expressly granted to him by sec_6091 promulgated sec_1 c income_tax regs which requires taxpayers like peti- tioner residing in a possession_of_the_united_states to file their tax returns as designated on the return forms or in the instructions issued with respect to those forms the instruc- tions to form_1040 are explicit the form is to be filed with the vibir respondent acknowledges that sec_6091 and the regu- lations promulgated thereunder are the starting points for determining where a tax_return should be filed and that the form_1040 instructions direct permanent residents of the virgin islands to file with the vibir but respondent asserts on brief that the instructions do not explicitly take into account the service’s position with regard to those individ- uals who claim to be but are not exempt from their federal_income_tax filing obligation under sec_6012 because they do sic meet all of the requirements of sec_932 moreover respondent’s brief states that when the form_1040 instructions are read together with irs publication respondent’s instructions clearly lead to the conclusion that the petitioner fell within the general place-of-filing rule for individual taxpayers living abroad and therefore petitioner was required to file a protective return with the internal_revenue_service center in philadelphia pennsylvania specifically respondent’s brief states common sense dictates that petitioner knowing he did not meet all three requirements of sec_932 should have filed a federal_income_tax return with the philadelphia service campus if petitioner had any doubts as to where to file his federal tax_return he could have called the service’s toll-free phone line to seek advice in determining where a permanent resident of the virgin islands should file his her tax_return we have considered irs publication tax guide for individuals with income from u s possessions and i r s f s a date which we believe a meticulous taxpayer researching his her filing_requirements would have found nothing in these documents leads us to a different conclusion see our discussion regarding the form_1040 instructions supra pp verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v appleton jamie united_states tax_court reports but there is nothing in the record that indicates petitioner sought any advice from the service at the date hearing respondent’s counsel in an attempt to clarify the position set forth in respondent’s briefs stated what our briefs set out is that there was enough instructions in the publication out there where mr appleton to sic reasonable to come to the conclusion that he should have filed that return with zeroes on it with the philadelphia service_center we find respondent’s position unconvincing for several rea- sons first we do not accept respondent’s assertion that a permanent resident of the virgin islands would reasonably consider himself herself to be a taxpayer living abroad indeed the instructions to form_1040 make it clear that individuals living in a foreign_country who are directed to file their returns with the philadelphia service_center are a separate category from those individuals who are perma- nent residents of the virgin islands second we do not agree with respondent’s counsel’s comment that common sense dictates that petitioner should have known that he should file a protective federal_income_tax return with the philadel- phia service_center because for the years at issue no irs document has been brought to our attention that stated that such a filing should have been made and there is no indication that the irs employees at the philadelphia service_center were instructed to expect that permanent residents of the virgin islands were to file protective returns at that center and finally we question the logic of counsel’s suggestion that the protective returns which petitioner purportedly should have filed should have zeros entered on it inasmuch as tax returns which reflect zero income and zero tax_liability are generally characterized by this court the irs and others as frivolous see 738_f2d_157 6th cir 136_tc_455 alexander v commissioner tcmemo_2012_75 blaga v commissioner tcmemo_2010_170 notice_2010_33 2010_17_irb_609 in sum to expect a tax- payer to file a protective zero return with a service_center to which the taxpayer was not directed and where irs verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v appleton jamie appleton v commissioner employees were not alerted to expect such returns is unreasonable it was only after respondent began investigating the trans- actions referred to in notice_2004_45 2004_2_cb_33 that the irs released chief_counsel_advice date which stated that the sec_6501 period of limita- tions remained open with respect to a u s citizen who timely filed an income_tax return with the vibir if he she failed to meet all of the requirements of sec_932 in the irs modified that position in notice_2007_19 2007_1_cb_689 and gave notice of its position that bona_fide resi- dents who earned dollar_figure or more were required to file a second return with the irs in bensalem pennsylvania reporting no gross_income and no taxable_income ie a zero return and attach thereto a four-part statement titled bona_fide residence-based return position containing certain information set forth in the notice in order to start the running of the sec_6501 period of limitations in contrast returns filed with the vibir by bona_fide residents with income below dollar_figure would commence the period of limitations notice_2007_19 supra emphasized that the irs position taken therein was retroactive and that prior years would remain open until such filings were made within two months after the issuance of notice_2007_19 supra the irs abandoned the aforementioned income-level distinction on a prospective basis in notice_2007_31 2007_1_cb_971 and announced that for tax years ending on or after date a tax_return filed with the vibir by a u s citizen claiming to be a bona_fide_resident of the virgin islands would commence the sec_6501 period of limitations for federal tax purposes however notice_2007_31 supra stated that for tax years ending before december respondent in his brief asserts that sec_1_874-1 income_tax regs states that nonresident_aliens who conduct limited activities in the united_states may file a protective return which reports no income to pro- tect the right to receive the benefit of deductions and credits should the irs determine that such a nonresident_alien earned u s source income or income effectively connected to a u s trade_or_business respondent’s ar- gument is inapposite bona_fide residents of the virgin islands are not nonresident_aliens and we do not believe that either bona_fide residents of the virgin islands or irs employees would make the substantial log- ical leap respondent requests us to assume they would make verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v appleton jamie united_states tax_court reports the rules set forth in notice_2007_19 supra would remain effective if the taxpayer so chose while all of these changes were taking place the instructions to form_1040 continued to direct permanent residents of the virgin islands to file their income_tax returns with the vibir the instructions made no mention of any other filing require- ments we do not challenge respondent’s right to modify an individual’s reporting requirements indeed sec_7654 expressly delegates to the secretary the power to prescribe such regulations as may be necessary to carry out the provi- sions of section including prescribing the information which the individuals to whom such sections may apply shall furnish to the secretary but this broad authority was not exercised and no such regulations were in effect for the years at issue rather the only regulations in effect for the years at issue were those which made it clear that permanent residents of the virgin islands were to file their tax returns with the vibir retroactive notices pub- lished by the irs do not have the force and effect of law nor are they regulatory at best these notices can be considered as the irs’ litigating position 99_tc_259 n aff ’d without published opinion 24_f3d_249 9th cir hellweg v commissioner tcmemo_2011_58 respondent posits that the returns petitioner filed with the vibir cannot be determined to satisfy federal reporting requirements because the united_states and the virgin islands are separate taxing jurisdictions and petitioner in under the authority granted to him in sec_7654 the sec- retary promulgated sec_1_932-1 income_tax regs which provides that for all tax years ending on or after date for purposes of the sec_6501 period of limitations an income_tax return filed with the virgin islands by an individual who takes the position that he or she is a bona_fide_resident of the virgin islands will be deemed a u s income_tax return provided the united_states and the virgin islands have an op- erating working arrangement similar to the one discussed in notice_2007_31 2007_1_cb_971 however for tax years ending before date the interim rules of notice_2007_19 2007_1_cb_689 would still be applied respondent concedes that this regulation does not apply for the years at issue therefore he does not claim the deference afforded to regu- lations by 467_us_837 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v appleton jamie appleton v commissioner has separate obligations to each jurisdiction in support of this position respondent points out that the inhabitant rule was repealed in accordingly respondent maintains virgin islands taxpayers could no longer automatically sat- isfy their federal tax obligations by filing with and paying tax to the virgin islands to rule otherwise respondent asserts would negate the purpose of sec_932 we dis- agree in support of his argument respondent cites our opinion in 135_tc_222 wherein we refer to returns filed with the vibir as territorial returns see id pincite and taxes paid to the virgin islands as territorial tax see id pincite respondent contends that our discussion in huff relating to the taxpayer’s additional filing obligation if all of the requirements of sec_932 are not met and specifically our statement that the taxpayer will be required to file a federal_income_tax return even if he filed a virgin islands tax_return supports his position see id pincite respondent is wrong respondent misapplies our statements in huff we did not address therein the question whether a tax_return filed with the vibir pursuant to sec_932 is the return required to be filed by the taxpayer under sec_6501 nor did we address therein whether the taxpayer’s return filings with the vibir were sufficient to trigger the commencement of the sec_6501 period of limitations rather we held only that the united_states and the virgin islands are sepa- rate taxing jurisdictions within the context of our judicial jurisdiction the virgin islands through the vibir admin- isters and enforces its tax laws separately from the united_states through the irs in the context of the matter therein before us ie the redetermination of the deficiencies deter- mined by the irs we held in huff that we had jurisdiction to hear the case respondent’s position in this case ie that petitioner should have filed two returns-one with the vibir and one with the irs is undermined by his position in notice_2007_ our references to territorial in 135_tc_605 138_tc_258 and 135_tc_461 rev’d 430_fedappx_135 3d cir do not reach the question of filing_requirements nor do they reach the sec_6501 period of limitations question verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v appleton jamie united_states tax_court reports supra which states that bona_fide residents of the virgin islands who earn less than dollar_figure may satisfy their federal filing_requirements by the single filing of a return with the vibir thus to an extent respondent accepts petitioner’s argument that a return filed with the vibir may be both a federal return and a territorial return we agree with respondent’s position that if a taxpayer does not meet all of the sec_932 requirements the tax- payer falls back into the federal reporting and payment regime in such a case sec_6091 governs the place for filing returns and the regulations promulgated under sec_6091 as well as the irs’ filing instructions provide specific directions to taxpayers but as we previously discussed herein those regulations and form instructions direct a permanent resident of the virgin islands to file his her return with the vibir finally respondent relies on 78_f3d_1355 9th cir aff ’g in part rev’g in part 98_tc_203 and 321_us_219 to support his position both of these cases are inapposite respondent cites condor int’l inc for the proposition that the tra did not simply replace the inhabitant rule with sec_932 but also established a dual_filing requirement for individuals who are bona_fide residents of the virgin islands we disagree in condor int’l inc the corporate taxpayer filed returns with the virgin islands only the court found that this filing was insufficient to commence the period of limitations for federal tax purposes because as we noted it is not unprecedented for a court to determine that a return filed in one tax jurisdiction may commence the period of limitations in a second tax jurisdiction in 937_f2d_481 9th cir the court_of_appeals for the ninth circuit determined that the taxpayers’ tax_return filing in the common- wealth of the northern mariana islands cnmi commenced the period of limitations for the guamanian department of revenue and taxation guam and the cnmi also use mirror_codes of the code through which each jurisdiction administered its own income_tax the court in holmes stated that guam could request tax returns filed by cnmi taxpayers sim- ply by asking if guam failed to request such information or neglected to act on that information while the period of limitations remained open the court stated that its rights will expire as would the rights of its coun- terpart on the mainland the i r s id pincite verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v appleton jamie appleton v commissioner supra note corporations are subject_to the preinhabitant rule dual_filing requirement and as we noted do not come under the purview of sec_932 moreover unlike the instructions to form_1040 the instructions to form_1120 u s_corporation income_tax return explicitly state that a corporation in the virgin islands must file a tax_return with the irs if a corporation’s principal business office or agency is located in a foreign_country or u s possession or the corporation is claiming the possessions sic corpora- tion tax_credit under sec_30a and sec_936 and the total assets at the end of the tax_year form_1120 page item d are any amount then the corporation is to use the following internal_revenue_service center address philadelphia pa likewise the holding in lane-wells co does not support respondent’s position in this case in that matter the supreme court found that a taxpayer’s normal corporate_income_tax return form_1120 did not commence the period of limitations with respect to a special surtax because the taxpayer did not file a separate_return as required by the statute and the regulations respondent asserts that the situation in the instant case is analogous because s ection c implicitly requires territorial income_tax to be paid to the usvi government and federal_income_tax to the united_states if its requirements are not met we do not find lane-wells co to be analogous to the instant situation in lane-wells co the taxpayer was required by the regula- tions to file form 1120-h u s income_tax return for homeowners associations the special tax_return for the surtax moreover as the supreme court points out during the year at issue form_1120 stated that if the taxpayer fell into the category of corporations subject_to the surtax the taxpayer was required to file a form 1120-h commissioner v lane-wells co u s pincite the taxpayer in this case is an individual thus no such explicit requirement exists in this matter the discussions in condor int’l inc and lane-wells co of the period of limitations occurred in a context where the cor- porate taxpayer knew that it had a second filing obligation but failed to comply with that obligation such is not the case in this matter in this matter respondent asserts that peti- tioner an individual should have understood that he had an verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v appleton jamie united_states tax_court reports implied obligation to file a second separate_return an implied obligation for which respondent provided no notice until many years after the years at issue v conclusion on the basis of the foregoing we conclude that petitioner has proven the sec_6501 period of limitations on assessment expired before the date respondent mailed peti- tioner the notice_of_deficiency accordingly we shall grant petitioner’s motion for summary_judgment intervenor’s motion for summary_judgment will be denied as moot an appropriate order and decision will be entered f verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v appleton jamie
